UNITED STATES DISTRICT COURT                                          EASTERN DISTRICT OF TEXAS


MICHAEL MOUNT, #22491-078                                §
                                                         §
versus                                                   §    CIVIL ACTION NO. 4:17-CV-864
                                                         §    CRIMINAL ACTION NO. 4:14-CR-28(20)
UNITED STATES OF AMERICA                                 §

                                         ORDER OF DISMISSAL

         The above-entitled and numbered civil action was referred to United States Magistrate

Judge Christine A. Nowak, who issued a Report and Recommendation (#9) concluding that the

Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant

to 28 U.S.C. § 2255 should be denied and dismissed with prejudice as untimely. Movant timely

filed objections (#11)1.

         The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration. Having

made a de novo review of the objections raised by Movant to the Report, the Court concludes that

the findings and conclusions of the Magistrate Judge are correct, and the objections of Movant are

without merit. Movant fails to show he is entitled to equitable tolling.

          It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED and the

case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

either party not previously ruled upon are DENIED.




1
         The Court notes that Movant filed a second set of objections that were not considered as they were untimely
         filed.
SIGNED at Beaumont, Texas, this 9th day of December, 2019.




                              ________________________________________
                                          MARCIA A. CRONE
                                   UNITED STATES DISTRICT JUDGE
